Name: Commission Regulation (EEC) No 3236/86 of 24 October 1986 re-establishing the levying of customs duties applicable to wrought bars, rods, angles, shapes and sections of aluminium; aluminium wire falling within heading No 76.02, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  America
 Date Published: nan

 No L 301 / 10 Official Journal of the European Communities 25. 10 . 86 COMMISSION REGULATION (EEC) No 3236/86 of 24 October 1986 re-establishing the levying of customs duties applicable to wrought bars , rods, angles, shapes and sections of aluminium ; aluminium wire falling within heading No 76.02 , originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply charged thereagainst ; whereas the exchange of informa ­ tion organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Venezuela, HAS ADOPTED THIS REGULATION : Article 1 As from 28 October 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3599/85 shall be re-established on imports into the Community of the following products originating in Venezuela : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1985 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 1 2, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 190 % of the highest maximum amount valid for 1980 ; Whereas, in the case of wrought bars, rods, angles, shapes and sections of aluminium ; aluminium wire, falling within heading No 76.02 the individual ceiling was fixed at 1 472 000 ECU ; whereas, on 17 October 1986, imports of these products into the Community, originating in Venezuela, reached the ceiling in question after being CCT heading No Description 76.02 (NIMEXE code 76.02-all numbers) Wrought bars, rods, angles, shapes and sections of aluminium ; aluminium wire Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1986. For the Commission COCKFIELD Vice-President ( ¢) OJ No L 352, 30. 12. 1985, p. 1 .